UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2015 Cardica, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-51772 (Commission File Number) 94-3287832 (IRS Employer Identification No.) 900 Saginaw Drive, Redwood City, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (650)364-9975 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
